424 F.2d 553
AMERICAN MUTUAL INSURANCE COMPANY OF BOSTON, and Warayne B.Denney, Appellants,v.SELECTED RISKS INSURANCE COMPANY, a corporation, Appellee.
No. 13700.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1970.Decided May 12, 1970.

Darryl L. Wyland, Washington, D.C.  (Dennis D. Duffy, Fairfax, Va., on the brief), for appellants.
John C. Duncan, III, Washington, D.C.  (John A. Beck, Washington, D.C., on the brief), for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The controversy here revolves around the cancellation of an automobile liability insurance policy because of an alleged material misrepresentation of fact in the application of Warayne B. Denney for the policy issued to him by Selected Risks Insurance Company.


2
The district court found that there was a misrepresentation of fact in the application, that the misrepresentation was material, that it was knowingly made, and that Selected Risks had not waived its right to cancel the policy by failing to give timely notice to the insured of its intention to do so.


3
Upon consideration of the record, the briefs, and oral argument, we find no reversible error.  Therefore, the judgment below will be


4
Affirmed.